Per Curiam.
This case is before this court on a rule to show cause why a writ of mandamus should not issue directing the building inspector of Elizabeth to issue a permit to the relator for the erection of a frame building with stucco finish, one story in height, to be used for store purposes, upon a lot located at No. 25 Chilton street, in the city of Elizabeth. It is a zoning case. The zoning ordinance of Elizabeth prohibits stores in residence B district, which is the district in which the relator’s property is located. After the refusal of the building inspector to grant the permit an appeal was taken by the relator to the board of adjustment. The board of adjustment refused to issue a permit. The relator then applied for and was granted a writ of certiorari to review the proceedings of the board of adjustment. This case was presented to this court and is number 269 of the January term, 1928. In that case the action of the board of adjustment in refusing to issue the permit has been held to be proper.
*691This decision is a.bar to the prosecution of the mandamus proceedings instituted in the present case. The proper remedy to review the action of the board of adjustment was by certiorari. This case having been disposed of adversely to the contention of the relator in the present case, the rule to show cause allowed in the present case will be discharged, with costs.